Title: To Alexander Hamilton from Timothy Taylor, 23 October 1799
From: Taylor, Timothy
To: Hamilton, Alexander


          
            Sir
            New haven Octr. 23rd. 1799—
          
          I have the Honor to inform you that the Regiment sailed this evening for thier winter Quarters, under the Command of Major Ripley,
          I have the Honor to be with the Greatest Respect your Obedt Servant—
          
            Timo. Taylor
          
          
            NB It is expected they will land at Statten Island or Elisabeth Town Point—
          
          Honble. A Hamilton Esqr.
        